Citation Nr: 9908378	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-44 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of frozen feet with onychomycosis, prior to January 
12, 1998.  

2.  Entitlement to an increased rating for residuals of 
frozen right foot with onychomycosis, evaluated as 30 percent 
disabling from January 12, 1998.  

3.  Entitlement to an increased rating for residuals of 
frozen left foot with onychomycosis, evaluated as 30 percent 
disabling from January 12, 1998.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1942 to 
September 1945 and was a prisoner of war (POW) from December 
1944 to May 1945.

The issue on appeal arises from a January 1994 rating action, 
in which the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denied an increased rating 
for residuals of frozen feet with onychomycosis, which had 
been evaluated as 10 percent disabling.  In July 1996 and in 
April 1997, the Board of Veterans' Appeals (Board), in 
relevant part, remanded the veteran's claim concerning an 
increased rating for further development.  

By an August 1998 rating decision, the RO granted a single 
increased rating to 30 percent for residuals of frozen feet 
with onychomycosis, effective from August 9, 1993 to January 
11, 1998.  By the same rating decision, the RO granted a 30 
percent rating for residuals of frozen foot, right, with 
onychomycosis, effective from January 12, 1998, and granted a 
separate 30 percent rating for residuals of frozen foot, 
left, with onychomycosis, effective from January 12, 1998.  
In light of this rating decision, the Board has redesignated 
the veteran's original claim for an increased rating into 
three issues, as shown on the title page.  


FINDINGS OF FACT

1.  The veteran's claims concerning an increased rating for 
his residuals of frozen feet with onychomycosis (both prior 
to and from January 12, 1998), are plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
these claims.

2.  Prior to January 12, 1998, the veteran had not lost toes 
or other parts of both feet.  

3.  From January 12, 1998, the veteran's residuals of frozen 
right foot with onychomycosis have not been manifested by 
bilateral loss of toes, or parts, and persistent severe 
symptoms. 

4.  From January 12, 1998, the veteran's residuals of frozen 
left foot with onychomycosis have not been manifested by 
bilateral loss of toes, or parts, and persistent severe 
symptoms.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings for residuals of frozen feet with 
onychomycosis, prior to January 12, 1998, for residuals of 
frozen right foot with onychomycosis, from January 12, 1998, 
and for residuals of frozen left foot with onychomycosis, 
from January 12, 1998, and VA has satisfied its duty to 
assist him in developing facts pertinent to these claims.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 
3.326(a) (1998).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of frozen feet with onychomycosis, 
prior to January 12, 1998, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.104, 
Diagnostic Code 7122 (in effect prior to January 12, 1998). 

3.  The criteria for a disability rating in excess of 30 
percent for residuals of frozen right foot with onychomycosis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7122 (in 
effect prior to January 12, 1998), Diagnostic Code 7122 (in 
effect from January 12, 1998), Diagnostic Code 7122 (in 
effect from August 13, 1998). 

4.  The criteria for a disability rating in excess of 30 
percent for residuals of frozen left foot with onychomycosis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7122 (in 
effect prior to January 12, 1998), Diagnostic Code 7122 (in 
effect from January 12, 1998), Diagnostic Code 7122 (in 
effect from August 13, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a September 1982 rating decision, the RO, in pertinent 
part, granted service connection for residuals of frozen feet 
with onychomycosis, and assigned a 10 percent rating 
effective from May 1982.  

In September 1993, the veteran underwent a diseases of 
arteries/veins examination for VA purposes.  The veteran 
reported that cold weather made his feet uncomfortable, and 
he had difficulty walking more than a block or so because of 
pain in his feet.  On the mild September day of the 
examination, the veteran's feet revealed some dependent rubor 
and some pallor on elevation.  Pedal pulses were not 
detectable in either foot and no skin changes were noted.  

In December 1993, medical records from the VA Medical Center 
(VAMC) in Syracuse, New York, were associated with the claims 
file.  These records reflect, in pertinent part, that during 
outpatient visits in July 1990, May 1991, and February 1992, 
2+ pre-tibial edema was noted, left greater than right, 
although the veteran did not make specific complaints 
regarding his feet.  

These records also reflect that in August 1992, the veteran 
was seen by a vascular consultant after reporting progressive 
claudication and pain in the anterolateral thighs after 
walking one block, worse on incline and relieved by rest of 
between one and five minutes.  He denied any pain, dependent 
rubor, venous stasis skin changes, or skin breakdown.  The 
veteran also had some calf pain with this and had edema in 
the left lower extremity more than the right lower extremity, 
secondary to a venectomy for a coronary artery bypass.  The 
veteran also had a history of cold feet for several years.  
Upon examination, there were 2+ pulses with bilateral brutes, 
and there was 3+ pitting edema bilaterally in the pretibial 
area, left greater than right.  There were palpable dorsalis 
pedis pulses bilaterally, while posterior tibial pulses were 
not palpable.  The veteran's skin was intact without rash or 
ulceration.  There was decreased hair and the skin was warm.  
There was no rubor or venous stasis.  It was concluded that 
the veteran's symptoms of claudication needed further 
evaluation.  The veteran underwent an exercise Doppler flow 
study of his lower extremities in September 1992, and was 
diagnosed as having peripheral vascular disease.  

These records also reflect the veteran's outpatient visit in 
November 1993.  Upon examination, his feet were warm and 
there was no dependent rubor.  

By a January 1994 rating decision, the RO, in pertinent part, 
confirmed a 10 percent rating for residuals of frozen feet 
with onychomycosis.  

On a Form 9 filed in September 1994, the veteran asserted 
that the condition of his feet was worsening.  Every day, he 
would wash his feet and rub them with alcohol and "Miracle 
Foot Repair," which was intended for dry, cracked and itchy 
feet.  The veteran had recently found two cracks about to 
start on his left foot and one on his right foot.  His feet 
and toes were always cold, even in July.  The veteran's toes 
felt like ice cubes, and he even had to wear socks to bed.  
The veteran used fur-lined bedroom slippers.  He could not 
wait until his day's work was done so he could take his shoes 
off and get into his bedroom slippers.  

In March 1995, additional medical records from the Syracuse 
VAMC were associated with the claims file.  These records 
reflect, in part, the details of a January 1993 examination 
conducted at the VA in relation to the veteran's status as a 
former POW.  The veteran complained of, in part, poor blood 
circulation and difficulty in walking.  He also reported 
having to take care of his feet constantly, or else they 
would crack between the toes.  Upon examination, it was noted 
that the veteran had 1+ edema on the right and 2+ edema on 
the left.  The veteran was also noted to have claudication.  

In April 1995, additional VAMC records were associated with 
the claims file.  These records reflect, in pertinent part, 
treatment and procedures related to a coronary artery bypass 
graft conducted in 1986.    

In July 1996, the Board, in pertinent part, remanded the 
veteran's claim concerning an increased rating for residuals 
of frozen feet with onychomycosis for additional development.  

In August 1996, the veteran underwent another examination for 
VA purposes.  It was noted that his feet bothered him 
continuously, in that they were cold and he had to sleep with 
socks on.  They were intolerant to cold weather.  The veteran 
also found that he had a chronic fungus infection between his 
toes, for which he used alcohol and took frequent baths.  
Examination of the lower extremities revealed bilateral 
edema, more marked on the left than the right.  There was an 
operative scar on the left lower extremity which coursed over 
the former left greater saphenous vein which was used as a 
conduit in a cardiac procedure.  There was evidence of 
chronic fungus infection of the nails as well as evidence of 
chronic epidermophytosis between the veteran's toes.  The 
pulses were present but diminished in volume.  In the warm 
environment of the examining room, the color and temperature 
of the veteran's feet were normal.  

In April 1997, the Board again remanded the veteran's claim 
for an increased rating for additional development.

Subsequently, a large number of additional VA medical records 
were associated with the claims file.  These records reflect, 
in pertinent part, that in July 1994, the veteran was seen in 
an outpatient setting, complaining of right foot pain with 
swelling.  He denied fever, chills, nausea, vomiting, or 
diarrhea.  Upon examination, there was 2+ dorsalis pedis 
pulse with no fluctuance.  There was diffuse 2+ edema, with 
redness up to the ankle.  In February 1995, the veteran was 
seen in a vascular clinic reporting in part, 1/2 block calf 
claudication.  There was 2+ edema noted of the right lower 
leg and 4+ edema of the left lower leg.  There was a palpable 
dorsalis pedis pulse bilaterally.  The veteran was assessed 
as having, in part, possible claudication with palpable 
pulses and chronic edema of the bilateral lower extremities.  

During an emergency room visit in June 1995 for complaints 
related to his right knee, the veteran was noted to have 1+ 
edema of the right ankle and 2+ edema of the left ankle.  In 
August 1995, the veteran was again seen in the vascular 
clinic and 2+ edema of the right lower extremity and the 4+ 
edema of the left lower extremity were noted.  The veteran's 
pulses were palpable bilaterally and his extremities were 
warm.  The veteran was encouraged to elevate his feet at home 
when he was not ambulating.  Generally, it was noted that the 
veteran was feeling pretty good and had no complaints.  

In February 1996, the veteran was seen in an emergency room 
setting complaining of "arthritis" in his right foot and 
right elbow.  It was noted that the veteran had pitting edema 
in both lower legs and feet.  The veteran reported that he 
had an acute onset of severe pain in his right foot two to 
three days before.  Upon examination, the veteran was noted 
to have, in part, erythema of the first metatarsophalangeal 
joint, which was very tender and swollen.  The veteran was 
assessed as having acute gout.  During an examination in July 
1996, the veteran was noted to have, in part, bilateral 
edema, left greater than right, and positive peripheral 
pulses.  During an examination in August 1996, the veteran 
was again noted to have, in part, bilateral edema, left 
greater than right, although this was specifically noted to 
be related to the coronary artery bypass graft.  This edema, 
and its relation to the veteran's prior surgery, was noted 
during a subsequent August 1996 examination.  

These records also reflect that in November 1996, the veteran 
complained of, in part, intermittent claudication after 
walking a distance of approximately 20 feet.  There was also 
an apparent reference to the veteran's long-standing edema of 
his left lower extremity, following his saphenous vein 
harvest for coronary artery bypass graft.  In April 1997, the 
veteran was seen again in an outpatient setting, where he 
reported, in part, persistent claudication.  Upon 
examination, there was 3+ edema of the left lower extremity 
and 1+ edema of the right lower extremity. 

In June 1998, the veteran underwent another examination for 
VA purposes.  The veteran did not complain of pain but did 
have decreased sensation in the lower extremities.  His 
soles, toes, and heels were very red.  His skin was very thin 
and dry, with a tissue-paper appearance.  The veteran had 
cracks between his toes.  He used an ointment which he said 
did help, but he could not remember the name.  The veteran's 
toes were uncomfortable but did not cause him severe pain.  
His toenails were very thick, discolored, and deformed.  Both 
feet, ankles, and calves were edematous, the left more than 
the right.  His feet were cold to touch, and the veteran 
stated that his feet became very cold very quickly.  During 
the cold weather, the veteran wore extra layers on his feet 
but could only stay out in the cold for 15 to 20 minutes at a 
time.  When at home, he sat with his legs elevated.  He wore 
warm socks and wrapped his feet in a blanket.  

The examiner noted that the veteran had a shuffling gait.  
There were cracks between all toes, although no bleeding or 
redness was noted.  There was 3+ edema in the feet and lower 
legs.  The left leg measurement at mid calf was 34 cm. in 
circumference and the left ankle was 36 cm. in circumference.  
The right mid calf was 28 cm. in circumference and the right 
ankle was 31 cm. in circumference.   

By an August 1998 rating decision, the RO increased the 
rating for residuals of frozen feet with onychomycosis to 30 
percent effective from August 9, 1993 to January 11, 1998, 
and assigned a 30 percent rating for each extremity under the 
same Diagnostic Code, effective from January 12, 1998.  The 
case was subsequently returned to the Board for further 
adjudication.  

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In this case, the veteran has 
asserted that, prior to January 12, 1998, the symptoms of his 
residuals of frozen feet with onychomycosis were worse than 
evaluated by the RO.  The veteran has also asserted that, 
since January 12, 1998, his service connected residuals of 
frozen right foot with onychomycosis and residuals of frozen 
left foot with onychomycosis are worse than evaluated by the 
RO.  Thus, the veteran has stated well-grounded claims for 
increased rating. 
 
The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (Court) has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The Department in this case has accorded the veteran 
several VA examinations and obtained medical records from the 
VA.  The duty to assist has been satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet.App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

The regulations pertaining to rating residuals of frozen feet 
were revised effective January 12, 1998.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).

Under the "old" regulations pertaining to residuals of 
frozen feet (immersion foot), in effect prior to January 12, 
1998, a 30 percent evaluation required either bilateral 
persistent moderate welling, tenderness, redness, etc., or 
unilateral loss of toes, or parts, and persistent severe 
symptoms.  A 50 percent rating required bilateral loss of 
toes, or parts, and persistent severe symptoms.  38 C.F.R. § 
4.110, Diagnostic Code 7122 (1996). 

The regulations pertaining to rating residuals of cold 
injury, in effect as of January 12, 1998, were found in 38 
C.F.R. § 4.110, Diagnostic Code 7221 (1998) and were as 
follows:

7122 Cold injury residuals:
                 
With pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis) 
of affected parts ...............30 

With pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis) 
of affected parts ...............20

With pain, numbness, cold sensitivity, or 
arthralgia...10 

Note 1: Amputations of fingers or toes, 
and complications such as squamous cell 
carcinoma at the site of a cold injury or 
scar or peripheral neuropathy should be 
separately evaluated under other 
diagnostic codes.

Note 2: Evaluate each affected part 
(hand, foot, ear, nose) separately and 
combine the ratings, if appropriate, in 
accordance with §§ 4.25 and 4.26.  

38 C.F.R. § 4.110, Diagnostic Code 7221 (effective as of 
January 12, 1998). 

The regulations pertaining to rating residuals of cold injury 
were revised again, in effect as of August 13, 1998, and are 
found in 38 C.F.R. § 4.110, Diagnostic Code 7221 (1998), and 
are set forth as follows:

7122 Cold injury residuals:
        
With the following in affected parts:      
                           
Arthralgia or other pain, numbness, 
or cold sensitivity plus two or more 
of the following: tissue loss, nail 
abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis,  X-ray abnormalities 
(osteoporosis, subarticular punched 
out lesions, or 
osteoarthritis)......  30

Arthralgia or other pain, numbness, 
or cold sensitivity plus tissue 
loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or X-ray 
abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).....................
..........  20

Arthralgia or other pain, numbness, 
or cold sensitivity.... 10 

Note (1): Separately evaluate amputations 
of fingers or toes, and complications 
such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities 
that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation 
under diagnostic code 7122.                                                 

Note (2): Evaluate each affected part 
(e.g., hand, foot, ear, nose) separately 
and combine the ratings in accordance 
with Secs.  4.25 and 4.26.                                                                 

38 C.F.R. § 4.110, Diagnostic Code 7221 (effective as of 
August 13, 1998). 

The Board notes here that the RO has reviewed the veteran's 
claim for an increased rating under the provisions of the 
"old" diagnostic criteria and the criteria in effect as of 
January 12, 1998.  In fact, the RO determined that the 
veteran was entitled to a 30 percent rating, and no more, 
bilaterally under the old criteria and 30 percent for each 
foot under the new criteria, effective as of January 12, 
1998.  The Board notes that the RO has not considered the 
veteran's claims for increased rating under the subsequent 
revisions to Diagnostic Code 7122 which became effective as 
of August 13, 1998).  However, since the veteran is currently 
assigned the maximum disability rating for this condition (30 
percent for each foot), the Board concludes that a remand so 
that the RO can consider this most recent change in rating 
criteria would only unnecessarily delay the veteran's claims.   

A.  Entitlement to a rating in excess of 30 percent for 
residuals 
of frozen feet with onychomycosis, prior to January 12, 1998.

Under the diagnostic criteria in effect prior to January 12, 
1998, a 50 percent rating was only appropriate if the veteran 
exhibited bilateral loss of toes, or parts, and persistent 
severe symptoms.  None of the medical evidence associated 
with the claims file indicates that, prior to January 12, 
1998, the veteran had lost toes or other parts of both feet.  
Therefore, a 50 percent rating under Diagnostic Code 7122 is 
not warranted for the period prior to January 12, 1998, and 
the veteran's claim concerning a rating in excess of 30 
percent for residuals of frozen feet with onychomycosis, 
prior to January 12, 1998, is denied.

B.  Entitlement to increased ratings for residuals of frozen 
right and left foot with onychomycosis, each evaluated as 30 
percent disabling from January 12, 1998.

As noted above, it is not possible for the veteran to be 
schedularly rated higher than 30 percent for residuals of 
frozen feet under the revised diagnostic criteria effective 
as of January 12, 1998 and effective as of August 13, 1998, 
since 30 percent is the maximum criteria under both versions 
of Diagnostic Code 7122.  Therefore, the Board will now 
consider whether the veteran is entitled to a rating in 
excess of 30 percent, effective from January 12, 1998, under 
the rating criteria in effect prior to that date. 

While the veteran's continued symptoms related to his feet 
are notable, none of the medical evidence associated with the 
claims file indicates that the veteran has lost toes or other 
parts of both feet since January 12, 1998.  Therefore, a 50 
percent rating for residuals of frozen right and left foot 
with onychomycosis, effective from January 12, 1998 (under 
the version of Diagnostic Code 7122 in effect prior to that 
date) is not warranted.  Even if a 50 percent rating were 
warranted under the old criteria from January 12, 1998, it 
would not be to the veteran's advantage as two combined 
ratings of 30 percent equal more than a single rating of 50 
percent.  See the combined rating table at 38 C.F.R. § 4.25 
(1998).  Thus, the veteran's claim concerning an increased 
rating for residuals of frozen right foot with onychomycosis, 
from January 12, 1998, is denied, as is his claim concerning 
an increased rating for residuals of frozen left foot with 
onychomycosis, from January 12, 1998.

ORDER

Entitlement to a rating in rating in excess of 30 percent for 
residuals of frozen feet with onychomycosis, prior to January 
12, 1998, is denied. 

Entitlement to an increased rating for residuals of frozen 
right foot with onychomycosis, evaluated as 30 percent 
disabling from January 12, 1998, is denied.  

Entitlement to an increased rating for residuals of frozen 
left foot with onychomycosis, evaluated as 30 percent 
disabling from January 12, 1998, is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 14 -


- 13 -


